DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 8, 10, 14-17, 22-25, 29-31 and 36-37 are pending. 

Withdrawn Rejections
The rejection made under 35USC § 103 in office action dated 04/09/2021 is hereby withdrawn in view of Applicant’s amendment of claims to allowable subject matter as indicated by the Examiner. 
Reasons for Allowance
Applicant’s Remarks and amendment filed on 06/23/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s process of treating mtDNA depletion syndrome comprising administering a particular dose as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s process of treating mtDNA depletion syndrome comprising administering a particular dose as in the instant claims. The closest prior art, Camara ((Drug Discovery today; volume 18, numbers 19/20, 2013, 950-957), teaches a method of treating mtDNA deletion or depletion syndrome in humans, for example, DGUOK, comprising administering to the subject deoxyribonucleosides alone or in combination with mtDNA catabolism inhibitors such as inhibitor of cytidine deaminase etc. However, the cited prior art is silent about dose of dNs as in the instant claims. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to practice process as in the instant claims. 
Therefore, Claims 1, 8, 10, 14-17, 22-25, 29-31 and 36-37 are allowed.
Conclusion
Claims 1, 8, 10, 14-17, 22-25, 29-31 and 36-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/            Primary Examiner, Art Unit 1623